Citation Nr: 1114839	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-42 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected anxiety disorder not otherwise specified (NOS) (claimed as posttraumatic stress disorder (PTSD)).  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to December 1979.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision and an August 2009 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Notably, in a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in February 2009, the Veteran reported that he is currently unemployable due to his service-connected psychiatric disability, and that he last worked full time in December 2008.  

The Board notes that at the time of his only VA psychiatric examination, in September 2008, he reported being self-employed as a handyman.  The Board finds that, as occupational impairment is a consideration in the rating criteria for evaluating a psychiatric disability under the applicable diagnostic code, evidence that may serve to establish that the Veteran is no longer employable may be construed as evidence that his condition has worsened since his last examination.  The Board finds that another VA examination is warranted.  

Further, the Board notes that the Veteran has previously submitted a private treatment report, dated in June 2008, from his psychologist and his licensed psychological associate.  After filing his notice of disagreement (NOD) in December 2008, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs, which requested that the VA obtain records from the same psychologist and his licensed psychological associate who provided the June 2008 report.  The Veteran specifically requested that VA obtain treatment records from these practitioners from June 2008 to the present.  The RO has failed to request these records.  

Under 38 C.F.R. § 3.159 (c)(1), VA's duty to assist claimants in obtaining evidence includes making a reasonable effort to obtain records not in the custody of a Federal department or agency.  

Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  Hence, any additional records should be obtained and associated with the claims folder.  

With respect to the claim for a TDIU, the Veteran's current combined evaluation for compensation does not meet the initial criteria for schedular consideration for the grant of TDIU rating under 38 C.F.R. § 4.16(a).  However, the outcome of the increased rating claim could affect the disposition of the issue of entitlement to a TDIU rating.  As such, a Board adjudication on this issue must be deferred until the development on the increased rating claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), and Rice v. Shinseki, 22. Vet. App. 447 (2009).  

Further, a June 2008 private psychological consulting service report reflects the examining practitioner's opinion that the Veteran's psychiatric symptoms have significantly interfered with his personal, social and professional life, that his hypervigilance and hyperarousal have interfered with his productivity and reliability at jobs, that he has had difficulty maintaining the levels of memory and concentration necessary to learn new skills, and that he is severely compromised in his ability to initiate or sustain work relationships due to his hyperirritability.  

The practitioner concluded that the Veteran was considered to be permanently and totally disabled and unemployable due to his psychiatric disability.  

As noted, in September 2008, the Veteran underwent a VA psychiatric examination, as well as a VA joints examination.  Although both examiners briefly discussed the Veteran's employment history, they failed to offer an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it was at least as likely as not that the service-connected disabilities, either separately or in combination, preclude him from securing and following a substantially gainful occupation consistent with his education attainments and previous occupational experience.  

In TDIU claims, the United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist requires that VA obtain an examination, which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  

In light of the unresolved issue of entitlement to an increased initial evaluation for the service-connected psychiatric disability, which might impact on the Veteran's combined rating evaluation, the Board finds that it is necessary to obtain a new examination regarding his employability.  Accordingly, VA examination is warranted in order to obtain a new opinion concerning the Veteran's employability.  

Moreover, prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding pertinent records.  In this regard, the Board notes that the record reveals that the Veteran receives ongoing treatment through the Durham, North Carolina VA Medical Center (VAMC).  

The records dated to October 2009 have been associated with the claims file.  Any additional records should be obtained and associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the RO to obtain any additional evidence pertinent to the claims being remanded.  In particular, the RO should seek to obtain treatment records from the private psychologist and his licensed psychological associate discussed above, as well as from the Durham VAMC, from October 2009 to the present.  

After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran not already on file.  

2.  After any available records are added to the claims file, the RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected anxiety disorder NOS.  Prior to examining the Veteran, the examiner must review the entire claims file, including a complete copy of this remand.  All necessary diagnostic testing should be performed, and all clinical findings should be reported in detail.  

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached.  Specific information is needed to assess the severity of the disability.  The examiner should assign a GAF score and the examination report should include a detailed account of all psychopathology found to be present.  

3.  Following completion of all indicated development, the RO should readjudicate the claim for an increased initial rating for the service-connected anxiety disorder NOS, and for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


